NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2020 and June 29, 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-7 are allowed. 
The following is Examiner’s statement on the reasons for allowance:

The instant application is a divisional application of App. 15/940,260 (the ‘260 Application), now US Pat. 10, 732,775 (the ‘775 Patent), which issued on August 4, 2020.  In the ‘260 Application, Applicant withdrew claims 25-31 as being directed to a non-elected Species.  Applicant has presented these claims in the instant application for consideration. 

Regarding Claim 1, claim 1 is a more detailed version of claim 1 of the ‘775 Patent. 

Applicant claims a display device comprising a substrate, pixels, an encapsulation layer, electrode units, a first set of demultiplexers with sub-demultiplexers, a second set of demultiplexers with sub-demultiplexers, and driving pads. The second set of connected between the first set of demultiplexers and the driving pads.  Thus, Applicant is claiming a specific configuration for a touch sensor.  

Tsai (Fig. 2), US 2017/0017325, the closest reference, teaches a touch sensor consisting of electrode units and a set of demultiplexers (DEMUX1 to DEMUXN) with sub demultiplexers.  However, connected to these demultiplexers are a set of multiplexers (MUX1 to MUXN).  Multiplexers, as commonly known in the art, receive multiple inputs and transmit a single output.  Demultiplexers, on the other hand, receive a single input and transmit multiple outputs.  Thus, Tsai does not meet the claim limitations.  Moreover, because the functionalities of multiplexers and demultiplexers are not interchangeable, one with ordinary skill in the art before the effective filing date of the invention would not substitute demultiplexers for the multiplexers in Tsai.  Fig. 2 of Tsai is depicted below. 

    PNG
    media_image1.png
    416
    574
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    639
    905
    media_image2.png
    Greyscale

Another close reference, Chang (Fig. 1), US 2010/0302180, teaches a touch sensor consisting of electrode units and a first set of demultiplexers (DMUX1) and a second set of demultiplexers (DMUX2).  However, the second set of demultiplexers is positioned to the right of the touch sensor, while the first set is located to the bottom. 

Lastly, Lee (Fig. 1), US 2009/0128545, teaches a touch sensor consisting of electrode units and a first set of demultiplexers with sub-demultiplexers and a second set of demultiplexers with sub-demultiplexers.  However, the second set of demultiplexers are not connected to the first set of demultiplexers, as applicant’s claim requires. 

Kim, US 2015/0162388, teaches an encapsulation layer covering the pixels (par. 0025). 

-a substrate including a first region and a second region;
-pixels located on the first region; 
-electrode units located on the substrate and each including a plurality of electrode groups, the electrode groups each including a plurality of touch electrodes;
-first demultiplexers located on the substrate, each including a plurality of sub-demultiplexers, and each being electrically connected to a corresponding one of the electrode units, each of the sub-demultiplexers of a first demultiplexer being electrically connected to a corresponding one of the electrode groups of a corresponding electrode unit; and 
-driving pads located on the substrate.  

However, the prior art does not teach second demultiplexers located on the second region and connected between the first demultiplexers and the driving pads.

Claims 2-7 are allowed because they depend on claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        June 4, 2021